


EXHIBIT 10.3

 

PLEDGE AGREEMENT

PLEDGE AND SECURITY AGREEMENT, dated as of November 15, 2005 (as the same may be
amended, supplemented or otherwise modified from time to time, this
“Agreement”), made by each of the Pledgors referred to below, in favor of
Prencen Lending LLC, a Delaware limited liability company, in its capacity as
the Agent for the Lenders (as such terms are defined below) party to the Loan
Agreement referred to below (in such capacity, together with any successors and
assigns, if any, the “Agent”).

W I T N E S S E T H:

WHEREAS, Cenuco, Inc., a Delaware corporation (the ”Parent”), Hermes Acquisition
Company I LLC, a Delaware limited liability company (“HAC”), Lander Intangibles
Corporation, a Delaware corporation (“LIC”) “), Lander Co., Inc., a Delaware
corporation (“Lander” and, together with Parent, HAC and LIC, each a “Borrower”
and collectively, the “Borrowers”), each Affiliate and/or Subsidiary of the
Parent listed as a “Guarantor” on the signature pages thereto (collectively, the
“Guarantors” and, together with the Borrowers, each a “Pledgor” and collectively
the “Pledgors”), the lenders from time to time party thereto (each a “Lender”
and collectively, the ”Lenders”), and the Agent are parties to a Loan Agreement,
dated as of November 15, 2005 (such agreement, as amended, restated,
supplemented or otherwise modified from time to time, including any replacement
agreement therefor, being hereinafter referred to as the “Loan Agreement”);

WHEREAS, pursuant to the Loan Agreement, the Lenders have agreed to make a
certain Loans (each, a “Loan” and collectively, the “Loans”), to the Borrowers
in an aggregate principal amount at any one time outstanding not to exceed the
Total Commitment (as defined in the Loan Agreement);

WHEREAS, it is a condition precedent to the Lenders making any Loan to the
Borrowers pursuant to the Loan Agreement that each Pledgor shall have executed
and delivered to the Agent a pledge and security agreement providing for the
pledge to the Agent, for the benefit of the Agent and the Lenders, and the grant
to the Agent, for the benefit of the Agent and the Lenders, of a security
interest in and Lien on the outstanding shares of Capital Stock (as defined in
the Loan Agreement) and indebtedness from time to time owned by such Pledgor of
each Person now or hereafter existing and in which such Pledgor has any interest
at any time;

WHEREAS, the Pledgors are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation, with the credit needed
from time to time by each Pledgor often being provided through financing
obtained by the other Pledgors and the ability to obtain such financing being
dependent on the successful operations of all of the Pledgors as a whole; and

WHEREAS, each Pledgor has determined that the execution, delivery and
performance of this Agreement directly benefit, and are in the best interest of,
such Pledgor;

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Lenders to make and maintain the Loans to the Borrowers
pursuant to

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

the Loan Agreement, the Pledgors hereby jointly and severally agree with the
Agent, for the benefit of the Agent and the Lenders, as follows:

SECTION 1.     Definitions. Reference is hereby made to the Loan Agreement for a
statement of the terms thereof. All terms used in this Agreement which are
defined in the Loan Agreement or in Article 8 or Article 9 of the Uniform
Commercial Code (the “Code”) as in effect from time to time in the State of New
York and which are not otherwise defined herein shall have the same meanings
herein as set forth therein; provided, that terms used herein which are defined
in the Code as in effect in the State of New York on the date hereof shall
continue to have the same meaning notwithstanding any replacement or amendment
of such statute except as the Agent may otherwise determine.

SECTION 2.     Pledge and Grant of Security Interest. As collateral security for
all of the Obligations (as defined in Section 3 hereof), each Pledgor hereby
pledges and assigns to the Agent, and grants to the Agent, for the benefit of
the Agent and the Lenders, a continuing security interest in, and Lien on such
Pledgor’s right, title and interest in and to the following (collectively, the
“Pledged Collateral”):

(a)   the indebtedness described in Schedule I hereto and all indebtedness from
time to time required to be pledged to the Agent pursuant to the terms of the
Loan Agreement (the “Pledged Debt”), the promissory notes and other instruments
evidencing the Pledged Debt, and all interest, cash, instruments, investment
property and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the Pledged Debt;

(b)   the shares of Capital Stock described in Schedule II hereto (the “Pledged
Shares”), whether or not evidenced or represented by any stock certificate,
certificated security or other instrument, issued by the Persons described in
such Schedule II (the “Existing Issuers”), the certificates representing the
Pledged Shares, all options and other rights, contractual or otherwise, in
respect thereof and all dividends, distributions, cash, instruments, investment
property and other property (including, but not limited to, any stock dividend
and any distribution in connection with a stock split) from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the Pledged Shares;

(c)   the shares of Capital Stock at any time and from time to time acquired by
such Pledgor of any and all Persons now or hereafter existing (such Persons,
together with the Existing Issuers, being hereinafter referred to collectively
as the “Pledged Issuers” and individually as a “Pledged Issuer”), the
certificates representing such Capital Stock, all options and other rights,
contractual or otherwise, in respect thereof and all dividends, distributions,
cash, instruments, investment property and other property (including, but not
limited to, any stock dividend and any distribution in connection with a stock
split) from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the foregoing;

(d)   all investment property, financial assets, securities, Capital Stock,
other equity interests, stock options and commodity contracts of such Pledgor,
all notes, debentures, bonds, promissory notes or other evidences of
indebtedness of such Pledgor, and all other assets now or hereafter received or
receivable with respect to the foregoing;

 

 

 

2

 

 

 


--------------------------------------------------------------------------------

 

 

(e)   all security entitlements of such Pledgor in any and all of the foregoing;
and

(f)    all proceeds (including proceeds of proceeds) of any and all of the
foregoing;

in each case, whether now owned or hereafter acquired by such Pledgor and
howsoever its interest therein may arise or appear (whether by ownership,
security interest, Lien, claim or otherwise).

Notwithstanding the foregoing, if any Pledged Issuer, is organized or formed
under the laws of a jurisdiction other than the District of Columbia or any
State or territory of the United States of America, such Pledgor shall pledge
not more than 65% of the Capital Stock of such Pledged Issuer.

SECTION 3.     Security for Obligations. The security interest created hereby in
the Pledged Collateral constitutes continuing collateral security for all of the
following obligations, whether now existing or hereafter incurred (the
“Obligations”):

(a)   the prompt payment by each Pledgor, as and when due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
of all amounts from time to time owing by it in respect of the Loan Agreement
and the other Loan Documents, including, without limitation, (i) all Obligations
(as defined in the Loan Agreement) (including, without limitation, all interest,
fees and expenses that accrue after the commencement of any Insolvency
Proceeding of any Loan Party whether or not the payment of such interest, fees
or expenses are unenforceable or are not allowable, in whole or in part, due to
the existence of such Insolvency Proceeding), (ii) in the case of a Guarantor,
all amounts from time to time owing by such Pledgor in respect of its guaranty
made pursuant to Article XI of the Loan Agreement or under any other Guaranty to
which it is a party, including all obligations guaranteed by such Pledgor and
(iii) all commissions, charges, indemnifications and all other amounts due or to
become due under any Loan Document; and

(b)   the due performance and observance by each Pledgor of all of its other
obligations from time to time existing in respect of the Loan Documents.

 

SECTION 4.

Delivery of the Pledged Collateral.

(a)   (i)  All promissory notes currently evidencing the Pledged Debt and all
certificates currently representing the Pledged Shares shall be delivered to the
Agent on or prior to the execution and delivery of this Agreement. All other
promissory notes, certificates and instruments constituting Pledged Collateral
from time to time required to be pledged to the Agent pursuant to the terms of
this Agreement or the Loan Agreement (the “Additional Collateral”) shall be
delivered to the Agent promptly upon, but in any event within five (5) days of,
receipt thereof by or on behalf of any of the Pledgors. All such promissory
notes, certificates and instruments shall be held by or on behalf of the Agent
pursuant hereto and shall be delivered in suitable form for transfer by delivery
or shall be accompanied by duly executed instruments of transfer or assignment
or undated stock powers executed in blank, all in form and substance reasonably
satisfactory to the Agent. If any Pledged Collateral consists of uncertificated

 

 

3

 

 

 


--------------------------------------------------------------------------------

 

securities, unless the immediately following sentence is applicable thereto,
such Pledgor shall cause the Agent (or its designated custodian or nominee) to
become the registered holder thereof, or cause each issuer of such securities to
agree that it will comply with instructions originated by the Agent with respect
to such securities without further consent by such Pledgor. If any Pledged
Collateral consists of security entitlements, such Pledgor shall transfer such
security entitlements to the Agent (or its custodian, nominee or other
designee), or cause the applicable securities intermediary to agree that it will
comply with entitlement orders by the Agent without further consent by such
Pledgor.

(ii)          Within five (5) days of the receipt by a Pledgor of any Additional
Collateral, a Pledge Amendment, duly executed by such Pledgor, in substantially
the form of Annex I hereto (a “Pledge Amendment”), shall be delivered to the
Agent, in respect of the Additional Collateral which must be pledged pursuant to
this Agreement and the Loan Agreement. The Pledge Amendment shall from and after
delivery thereof constitute part of Schedules I and II hereto. Each Pledgor
hereby authorizes the Agent to attach each Pledge Amendment to this Agreement
and agrees that all promissory notes, certificates or instruments listed on any
Pledge Amendment delivered to the Agent shall for all purposes hereunder
constitute Pledged Collateral and such Pledgor shall be deemed upon delivery
thereof to have made the representations and warranties set forth in Section 5
hereof with respect to such Additional Collateral.

(b)   If any Pledgor shall receive, by virtue of such Pledgor’s being or having
been an owner of any Pledged Collateral, any (i) stock certificate (including,
without limitation, any certificate representing a stock dividend or
distribution in connection with any increase or reduction of capital,
reclassification, merger, consolidation, sale of assets, combination of shares,
stock split, spin-off or split-off), promissory note or other instrument, (ii)
option or right, whether as an addition to, substitution for, or in exchange
for, any Pledged Collateral, or otherwise, (iii) dividends payable in cash
(except such dividends permitted to be retained by any such Pledgor pursuant to
Section 7 hereof) or in securities or other property or (iv) dividends,
distributions, cash, instruments, investment property and other property in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid-in surplus, such Pledgor
shall receive such stock certificate, promissory note, instrument, option,
right, payment or distribution in trust for the benefit of the Agent, shall
segregate it from such Pledgor’s other property and shall deliver it forthwith
to the Agent, in the exact form received, with any necessary indorsement and/or
appropriate stock powers duly executed in blank, to be held by the Agent as
Pledged Collateral and as further collateral security for the Obligations.

SECTION 5.     Representations and Warranties. Each Pledgor jointly and
severally represents and warrants as follows:

(a)          Each Pledgor (i) is a corporation, limited liability company or
limited partnership duly organized, validly existing and in good standing under
the laws of the state, province or other applicable jurisdiction of its
organization, (ii) has all requisite power and authority to conduct its business
as now conducted and as presently contemplated and to execute, deliver and
perform this Agreement and each other Loan Document to be executed and delivered
by it pursuant hereto and to consummate the transactions contemplated hereby and
thereby, and

 

 

4

 

 

 


--------------------------------------------------------------------------------

 

(iii) is duly qualified to do business and is in good standing in each
jurisdiction in which the character of the properties owned or leased by it or
in which the transaction of its business makes such qualification necessary
except where the failure to be so qualified would not reasonably be expected to
have a Material Adverse Effect.

(b)   The execution, delivery and performance by each Pledgor of this Agreement
and each other Loan Document to which such Pledgor is or will be party (i) have
been duly authorized by all necessary corporate, limited liability company or
limited partnership, as the case may be, action, (ii) do not and will not
contravene its charter or by-laws, its limited liability company or operating
agreement or its certificate of partnership or partnership agreement, as
applicable, or any applicable law or any contractual restriction binding on or
affecting it or any of its properties, (iii) do not and will not result in or
require the creation of any Lien (other than pursuant to any Loan Document) upon
or with respect to any of its properties other than pursuant to this Agreement
and (iv) do not and will not result in any default, noncompliance, suspension,
revocation, impairment, forfeiture or nonrenewal of any permit, license,
authorization or approval applicable to its operations or any of its properties.

(c)   The Existing Issuers set forth in Schedule II hereto are the Pledgors’
only Subsidiaries existing on the date hereof. The Pledged Shares have been duly
authorized and validly issued and are fully paid and nonassessable and the
holders thereof are not entitled to any preemptive, first refusal or other
similar rights. Except as noted in Schedule II hereto, the Pledged Shares
constitute 100% of the issued shares of Capital Stock of the Pledged Issuers as
of the date hereof. All other shares of stock constituting Pledged Collateral
will be duly authorized and validly issued, fully paid and nonassessable.

(d)   The promissory notes currently evidencing the Pledged Debt have been, and
all other promissory notes from time to time evidencing Pledged Debt, when
executed and delivered, will have been, duly authorized, executed and delivered
by the respective makers thereof, and all such promissory notes are or will be,
as the case may be, legal, valid and binding obligations of such makers,
enforceable against such makers in accordance with their respective terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws.

(e)   Each Pledgor is and will be at all times the legal and beneficial owner of
its Pledged Collateral free and clear of all Liens, except for the Lien created
by this Agreement.

(f)    The exercise by the Agent of any of its rights and remedies hereunder
will not contravene any law or any contractual restriction binding on or
affecting any Pledgor or any of the properties of any Pledgor and will not
result in or require the creation of any Lien upon or with respect to any of the
properties of such Pledgor other than pursuant to this Agreement or the other
Loan Documents.

(g)   No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority is required to be obtained or made by
any Pledgor for (i) the due execution, delivery and performance by any Pledgor
of this Agreement, (ii) the grant by any Pledgor, or the perfection, of the Lien
created hereby in the Pledged Collateral or (iii) the

 

 

5

 

 

 


--------------------------------------------------------------------------------

 

exercise by the Agent of any of its rights and remedies hereunder, except as may
be required in connection with any sale of any Pledged Collateral by laws
affecting the offering and sale of securities generally.

(h)   This Agreement creates a valid Lien in favor of the Agent, for the benefit
of the Agent and the Lenders, in the Pledged Collateral as security for the
Obligations. The Agent’s having possession of the promissory notes evidencing
the Pledged Debt, the certificates representing the Pledged Shares and all other
certificates, instruments and cash constituting Pledged Collateral from time to
time results in the perfection of such Lien. Such Lien is, or in the case of
Pledged Collateral in which any of the Pledgors obtains rights after the date
hereof, will be, a perfected, first priority Lien. All action necessary or
desirable to perfect and protect such Lien has been duly taken, except for the
Agent’s having possession of certificates, instruments and cash constituting
Pledged Collateral after the date hereof.

(i)    This Agreement is, and each other Loan Document to which any Pledgor is
or will be a party, when executed and delivered, will be, a legal valid and
binding obligation of such Pledgor, enforceable against such Pledgor in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws.

SECTION 6.     Covenants as to the Pledged Collateral. So long as any of the
Obligations shall remain outstanding or prior to the termination of the Total
Term Loan Commitment, each Pledgor will, unless the Agent shall otherwise
consent in writing:

(a)   keep adequate records concerning the Pledged Collateral and permit the
Agent or any agents, designees or representatives thereof at any time or from
time to time to examine and make copies of and abstracts from such records;

(b)   at the Pledgors’ joint and several expense, promptly deliver to the Agent
a copy of each notice or other communication received by it in respect of the
Pledged Collateral;

(c)   at the Pledgors’ joint and several expense, defend the Agent’s right,
title and security interest in and to the Pledged Collateral against the claims
of any Person;

(d)   at the Pledgors’ joint and several expense, at any time and from time to
time, promptly execute and deliver all further instruments and documents and
take all further action that may be necessary or desirable or that the Agent may
reasonably request in order to (i) perfect and protect, or maintain the
perfection of, the security interest and Lien created hereby, (ii) enable the
Agent to exercise and enforce its rights and remedies hereunder in respect of
the Pledged Collateral or (iii) otherwise effect the purposes of this Agreement,
including, without limitation, delivering to the Agent irrevocable proxies in
respect of the Pledged Collateral;

(e)   not sell, assign (by operation of law or otherwise), exchange or otherwise
dispose of any Pledged Collateral or any interest therein except as expressly
permitted by Section 6.02 of the Loan Agreement;

 

 

 

6

 

 

 


--------------------------------------------------------------------------------

 

 

(f)   not create or suffer to exist any Lien upon or with respect to any Pledged
Collateral, except for the Lien created hereby.

(g)   not make or consent to any amendment or other modification or waiver with
respect to any Pledged Collateral or enter into any agreement or permit to exist
any restriction with respect to any Pledged Collateral other than pursuant to
the Loan Documents.

(h)   not permit the issuance of (i) any additional shares of any class of
Capital Stock of any Pledged Issuer, (ii) any securities convertible voluntarily
by the holder thereof or automatically upon the occurrence or non-occurrence of
any event or condition into, or exchangeable for, any such shares of Capital
Stock or (iii) any warrants, options, contracts or other commitments entitling
any Person to purchase or otherwise acquire any such shares of Capital Stock;
and

(i)    not take or fail to take any action which would in any manner impair the
validity or enforceability of the Agent’s security interest in and Lien on any
Pledged Collateral.

SECTION 7.     Voting Rights, Dividends, Etc. in Respect of the Pledged
Collateral.

 

(a)

So long as no Event of Default shall have occurred and be continuing:

(i)           each Pledgor may exercise any and all voting and other consensual
rights pertaining to any Pledged Collateral for any purpose not inconsistent
with the terms of this Agreement, the Loan Agreement or the other Loan
Documents; provided, however, that (A) none of the Pledgors will exercise or
refrain from exercising any such right, as the case may be, if the Agent gives a
Pledgor notice that, in the Agent’s judgment, such action (or inaction) is
reasonably likely to have a Material Adverse Effect and (B) each Pledgor will
give the Agent at least five (5) Business Days’ notice of the manner in which it
intends to exercise, or the reasons for refraining from exercising, any such
right which is reasonably likely to have a Material Adverse Effect;

(ii)          each of the Pledgors may receive and retain any and all dividends,
interest or other distributions paid in respect of the Pledged Collateral to the
extent permitted by the Loan Agreement; provided, however, that any and all (A)
dividends and interest paid or payable other than in cash in respect of, and
instruments and other property received, receivable or otherwise distributed in
respect of or in exchange for, any Pledged Collateral, (B) dividends and other
distributions paid or payable in cash in respect of any Pledged Collateral in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid-in surplus, and (C) cash
paid, payable or otherwise distributed in redemption of, or in exchange for, any
Pledged Collateral, together with any dividend, interest or other distribution
or payment which at the time of such payment was not permitted by the Loan
Agreement, shall be, and shall forthwith be delivered to the Agent, to hold as,
Pledged Collateral and shall, if received by any of the Pledgors, be received in
trust for the benefit of the Agent, shall be segregated from the other property
or funds of the Pledgors, and shall be forthwith delivered to the Agent in the
exact form received with any necessary indorsement and/or

 

 

7

 

 

 


--------------------------------------------------------------------------------

 

appropriate stock powers duly executed in blank, to be held by the Agent as
Pledged Collateral and as further collateral security for the Obligations; and

(iii)        the Agent will execute and deliver (or cause to be executed and
delivered) to a Pledgor all such proxies and other instruments as such Pledgor
may reasonably request for the purpose of enabling such Pledgor to exercise the
voting and other rights which it is entitled to exercise pursuant to Section
7(a)(i) hereof and to receive the dividends, interest and/or other distributions
which it is authorized to receive and retain pursuant to Section 7(a)(ii)
hereof.

(b)   Upon the occurrence and during the continuance of an Event of Default:

(i)           all rights of each Pledgor to exercise the voting and other
consensual rights which it would otherwise be entitled to exercise pursuant to
Section 7(a)(i) hereof, and to receive the dividends, distributions, interest
and other payments that it would otherwise be authorized to receive and retain
pursuant to Section 7(a)(ii) hereof, shall cease, and all such rights shall
thereupon become vested in the Agent, which shall thereupon have the sole right
to exercise such voting and other consensual rights and to receive and hold as
Pledged Collateral such dividends and interest payments;

(ii)          the Agent is authorized to notify each debtor with respect to the
Pledged Debt to make payment directly to the Agent (or its designee) and may
collect any and all moneys due or to become due to any Pledgor in respect of the
Pledged Debt, and each of the Pledgors hereby authorizes each such debtor to
make such payment directly to the Agent (or its designee) without any duty of
inquiry;

(iii)        without limiting the generality of the foregoing, the Agent may at
its option exercise any and all rights of conversion, exchange, subscription or
any other rights, privileges or options pertaining to any of the Pledged
Collateral as if it were the absolute owner thereof, including, without
limitation, the right to exchange, in its discretion, any and all of the Pledged
Collateral upon the merger, consolidation, reorganization, recapitalization or
other adjustment of any Pledged Issuer, or upon the exercise by any Pledged
Issuer of any right, privilege or option pertaining to any Pledged Collateral,
and, in connection therewith, to deposit and deliver any and all of the Pledged
Collateral with any committee, depository, transfer agent, registrar or other
designated agent upon such terms and conditions as it may determine; and

(iv)         all dividends, distributions, interest and other payments that are
received by any of the Pledgors contrary to the provisions of Section 7(b)(i)
hereof shall be received in trust for the benefit of the Agent, shall be
segregated from other funds of the Pledgors, and shall be forthwith paid over to
the Agent as Pledged Collateral in the exact form received with any necessary
indorsement and/or appropriate stock powers duly executed in blank, to be held
by the Agent as Pledged Collateral and as further collateral security for the
Obligations.

 

 

 

8

 

 

 


--------------------------------------------------------------------------------

 

 

 

SECTION 8.

Additional Provisions Concerning the Pledged Collateral.

(a)   To the maximum extent permitted by applicable law, and for the purpose of
taking any action that the Agent may deem necessary or advisable to accomplish
the purposes of this Agreement, each Pledgor (i) authorizes the Agent to execute
any such agreements, instruments or other documents in such Pledgor’s name and
to file such agreements, instruments or other documents in such Pledgor’s name
and to file such agreements, instruments, or other documents in any appropriate
filing office, (ii) authorizes the Agent to file any financing statements
required hereunder or under any other Loan Document, and any continuation
statements or amendment with respect thereto, in any appropriate filing office
without the signature of such Pledgor and (iii) ratifies the filing of any
financing statement, and any continuation statement or amendment with respect
thereto, filed without the signature of such Pledgor prior to the date hereof. A
photocopy or other reproduction of this Agreement or any financing statement
covering the Pledged Collateral or any part thereof shall be sufficient as a
financing statement where permitted by law.

(b)   Each Pledgor hereby irrevocably appoints the Agent as such Pledgor’s
attorney-in-fact and proxy, with full authority in the place and stead of such
Pledgor and in the name of such Pledgor or otherwise, from time to time in the
Agent’s discretion, to take any action and to execute any instrument that the
Agent may deem necessary or advisable to accomplish the purposes of this
Agreement (subject to the rights of such Pledgor under Section 7(a) hereof),
including, without limitation, to receive, indorse and collect all instruments
made payable to such Pledgor representing any dividend, interest payment or
other distribution in respect of any Pledged Collateral and to give full
discharge for the same. This power is coupled with an interest and is
irrevocable until the date on which all of the Obligations have been paid in
full in cash after the termination of the Loan Documents.

(c)   If any Pledgor fails to perform any agreement or obligation contained
herein, the Agent itself may perform, or cause performance of, such agreement or
obligation, and the expenses of the Agent incurred in connection therewith shall
be jointly and severally payable by the Pledgors pursuant to Section 10 hereof
and shall be secured by the Pledged Collateral.

(d)   Other than the exercise of reasonable care to assure the safe custody of
the Pledged Collateral while held hereunder, the Agent shall have no duty or
liability to preserve rights pertaining thereto and shall be relieved of all
responsibility for the Pledged Collateral upon surrendering it or tendering
surrender of it to any of the Pledgors. The Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Pledged
Collateral in its possession if the Pledged Collateral is accorded treatment
substantially equal to that which the Agent accords its own property, it being
understood that the Agent shall not have responsibility for (i) ascertaining or
taking action with respect to calls, conversions, exchanges, maturities, tenders
or other matters relating to any Pledged Collateral, whether or not the Agent
has or is deemed to have knowledge of such matters, or (ii) taking any necessary
steps to preserve rights against any parties with respect to any Pledged
Collateral.

(e)   The powers conferred on the Agent hereunder are solely to protect its
interest in the Pledged Collateral and shall not impose any duty upon the Agent
to exercise any such powers. Except for the safe custody of any Pledged
Collateral in its possession and the

 

 

9

 

 

 


--------------------------------------------------------------------------------

 

accounting for monies actually received by it hereunder, the Agent shall have no
duty as to any Pledged Collateral or as to the taking of any necessary steps to
preserve rights against prior parties or any other rights pertaining to any
Pledged Collateral.

(f)    Upon the occurrence and during the continuance of a Default or an Event
of Default, the Agent may at any time in its discretion (i) without notice to
any Pledgor, transfer or register in the name of the Agent or any of its
nominees any or all of the Pledged Collateral, subject only to the revocable
rights of such Pledgor under Section 7(a) hereof, and (ii) exchange certificates
or instruments constituting Pledged Collateral for certificates or instruments
of smaller or larger denominations.

SECTION 9.     Remedies Upon Default. If any Event of Default shall have
occurred and be continuing:

(a)   The Agent may exercise in respect of the Pledged Collateral, in addition
to any other rights and remedies provided for herein or otherwise available to
it, all of the rights and remedies of a secured party upon default under the
Code then in effect in the State of New York; and without limiting the
generality of the foregoing and without notice except as specified below, sell
the Pledged Collateral or any part thereof in one or more parcels at public or
private sale, at any exchange or broker’s board or elsewhere, at such price or
prices and on such other terms as the Agent may deem commercially reasonable.
Each Pledgor agrees that, to the extent notice of sale shall be required by law,
at least five (5) days’ notice to such Pledgor of the time and place of any
public sale of Pledged Collateral owned by such Pledgor or the time after which
any private sale is to be made shall constitute reasonable notification. The
Agent shall not be obligated to make any sale of Pledged Collateral regardless
of whether or not notice of sale has been given. The Agent may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned.

(b)   In the event that the Agent determines to exercise its right to sell all
or any part of the Pledged Collateral pursuant to Section 9(a) hereof, each
Pledgor will, at such Pledgor’s expense and upon request by the Agent: (i)
execute and deliver, and cause each issuer of such Pledged Collateral and the
directors and officers thereof to execute and deliver, all such instruments and
documents, and do or cause to be done all such other acts and things, as may be
necessary or, in the opinion of the Agent, advisable to register such Pledged
Collateral under the provisions of the Securities Act of 1933, as amended (the
“Securities Act”), and to cause the registration statement relating thereto to
become effective and to remain effective for such period as prospectuses are
required by law to be furnished, and to make all amendments and supplements
thereto and to the related prospectus which, in the opinion of the Agent, are
necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto, (ii) cause each issuer of such Pledged Collateral
to qualify such Pledged Collateral under the state securities or “Blue Sky” laws
of each jurisdiction, and to obtain all necessary governmental approvals for the
sale of the Pledged Collateral, as requested by the Agent, (iii) cause each
Pledged Issuer to make available to its securityholders, as soon as practicable,
an earnings statement which will satisfy the provisions of Section 11(a) of the
Securities Act, and (iv) do or cause to be done all such other acts and things
as may be necessary to make such sale of such Pledged Collateral valid and
binding and in

 

 

10

 

 

 


--------------------------------------------------------------------------------

 

compliance with applicable law. Each Pledgor acknowledges the impossibility of
ascertaining the amount of damages which would be suffered by the Agent by
reason of the failure by any Pledgor to perform any of the covenants contained
in this Section 9(b) and, consequently, agrees that, if any Pledgor fails to
perform any of such covenants, it shall pay, as liquidated damages and not as a
penalty, an amount equal to the value of the Pledged Collateral on the date the
Agent demands compliance with this Section 9(b); provided, however, that the
payment of such amount shall not release any Pledgor from any of its obligations
under any of the other Loan Documents.

(c)   Notwithstanding the provisions of Section 9(b) hereof, each Pledgor
recognizes that the Agent may deem it impracticable to effect a public sale of
all or any part of the Pledged Shares or any other securities constituting
Pledged Collateral and that the Agent may, therefore, determine to make one or
more private sales of any such securities to a restricted group of purchasers
who will be obligated to agree, among other things, to acquire such securities
for their own account, for investment and not with a view to the distribution or
resale thereof. Each Pledgor acknowledges that any such private sale may be at
prices and on terms less favorable to the seller than the prices and other terms
which might have been obtained at a public sale and, notwithstanding the
foregoing, agrees that such private sales shall be deemed to have been made in a
commercially reasonable manner and that the Agent shall have no obligation to
delay the sale of any such securities for the period of time necessary to permit
the issuer of such securities to register such securities for public sale under
the Securities Act. Each Pledgor further acknowledges and agrees that any offer
to sell such securities which has been (i) publicly advertised on a bona fide
basis in a newspaper or other publication of general circulation in the
financial community of New York, New York (to the extent that such an offer may
be so advertised without prior registration under the Securities Act) or (ii)
made privately in the manner described above to not less than fifteen bona fide
offerees shall be deemed to involve a “public disposition” for the purposes of
Section 9-610(c) of the Code (or any successor or similar, applicable statutory
provision) as then in effect in the State of New York, notwithstanding that such
sale may not constitute a “public offering” under the Securities Act, and that
the Agent may, in such event, bid for the purchase of such securities.

(d)   Any cash held by the Agent as Pledged Collateral and all cash proceeds
received by the Agent in respect of any sale of, collection from, disposition or
other realization upon, all or any part of the Pledged Collateral may, in the
discretion of the Agent, be held by the Agent as collateral for, and/or then or
at any time thereafter applied (after payment of any amounts payable to the
Agent pursuant to Section 10 hereof) in whole or in part by the Agent against,
all or any part of the Obligations in such order as the Agent shall elect
consistent with the provisions of the Loan Agreement. Any surplus of such cash
or cash proceeds held by the Agent and remaining after the date on which all of
the Obligations have been paid in full in cash after the termination of the Loan
Documents shall be paid over to the Pledgors or to such Person as may be
lawfully entitled to receive such surplus.

(e)   In the event that the proceeds of any such sale, collection, disposition
or realization are insufficient to pay all amounts to which the Agent and the
Lenders are legally entitled, the Pledgors shall be jointly and severally liable
for the deficiency, together with interest thereon at the highest rate specified
in any applicable Loan Document for interest on overdue principal thereof or
such other rate as shall be fixed by applicable law, together with the costs of

 

 

11

 

 

 


--------------------------------------------------------------------------------

 

collection and the reasonable fees, costs and expenses and other client charges
of any attorneys employed by the Agent to collect such deficiency.

 

SECTION 10.

Indemnity and Expenses.

(a)   Each Pledgor jointly and severally agrees to defend, protect, indemnify
and hold harmless each Indemnitee from and against any and all claims, damages,
losses, liabilities, obligations, penalties, fees, reasonable costs and expenses
(including, without limitation, reasonable legal fees, costs, expenses and
disbursements) incurred by such Indemnitee to the extent that they arise out of
or otherwise result from this Agreement (including, without limitation,
enforcement of this Agreement), except, claims, losses or liabilities resulting
solely and directly from such Indemnitee’s gross negligence or willful
misconduct as determined by a final judgment of a court of competent
jurisdiction.

(b)   Each Pledgor jointly and severally agrees to pay to the Agent upon demand
the amount of any and all costs and expenses, including the reasonable fees,
costs, expenses and disbursements of the Agent’s counsel and of any experts and
agents (including, without limitation, any collateral trustee which may act as
agent of the Agent) which the Agent may incur in connection with (i) the
preparation, negotiation, execution, delivery, recordation, amendment, waiver or
other modification or termination of this Agreement, (ii) the custody,
preservation, use or operation of, or the sale of, collection from, or other
realization upon, any Pledged Collateral, (iii) the exercise or enforcement of
any of the rights of the Agent hereunder, or (iv) the failure by any Pledgor to
perform or observe any of the provisions hereof, in each case, except as
otherwise provided in Section 11.04 of the Loan Agreement.

SECTION 11.   Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be mailed, telecopied or delivered, if
to any Pledgor, to it in care of the Administrative Borrower at its address
specified in the Loan Agreement; if to the Agent, to it at its address specified
in the Loan Agreement; or as to any such Person, at such other address as shall
be designated by such Person in a written notice to such other Person complying
as to delivery with the terms of this Section 11. All such notices and other
communications shall be effective (a) if mailed (by certified mail, postage
prepaid and return receipt requested), when received or three (3) Business Days
after deposited in the mails, whichever occurs first, (b) if telecopied, when
transmitted and confirmation received, provided same is on a Business Day and,
if not, on the next Business Day or (c) if delivered, upon delivery, provided
same is on a Business Day and, if not, on the next Business Day.

SECTION 12.   Security Interest Absolute. All rights of the Agent and the
Lenders, all Liens and all obligations of each of the Pledgors hereunder shall
be absolute and unconditional irrespective of: (a) any lack of validity or
enforceability of the Loan Agreement or any other Loan Document, (b) any change
in the time, manner or place of payment of, or in any other term in respect of,
all or any of the Obligations, or any other amendment or waiver of or consent to
any departure from the Loan Agreement or any other Loan Document, (c) any
exchange or release of, or non-perfection of any Lien on any Collateral, or any
release or amendment or waiver of, or consent to or departure from any guaranty,
for all or any of the Obligations, or (d) any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any of the
Pledgors in respect of the Obligations. All authorizations and

 

 

12

 

 

 


--------------------------------------------------------------------------------

 

agencies contained herein with respect to any of the Pledged Collateral are
irrevocable and powers coupled with an interest.

 

SECTION 13.

Miscellaneous.

(a)   No amendment of any provision of this Agreement (including any Schedule
attached hereto) shall be effective unless it is in writing and signed by each
Pledgor and the Agent, and no waiver of any provision of this Agreement, and no
consent to any departure by any of the Pledgors therefrom, shall be effective
unless it is in writing and signed by the Agent, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.

(b)   No failure on the part of the Agent or the Lenders to exercise, and no
delay in exercising, any right hereunder or under any other Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right. The rights and remedies of the Agent and the Lenders provided
herein and in the other Loan Documents are cumulative and are in addition to,
and not exclusive of, any rights or remedies provided by law. The rights of the
Agent and the Lenders under any Loan Document against any party thereto are not
conditional or contingent on any attempt by the Agent or the Lenders to exercise
any of their rights under any other document against such party or against any
other Person.

(c)   Any provision of this Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or thereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

(d)   This Agreement shall create a continuing security interest in and Lien on
the Pledged Collateral and shall (i) remain in full force and effect until the
date on which all of the Obligations have been paid in full in cash after the
termination of the Loan Documents and (ii) be binding on each Pledgor and its
respective successors and assigns, and shall inure, together with all rights and
remedies of the Agent and the Lenders hereunder, to the benefit of the Agent and
the Lenders and their respective successors, transferees and assigns. Without
limiting the generality of clause (ii) of the immediately preceding sentence,
the Agent and the Lenders may assign or otherwise transfer their respective
rights and obligations under this Agreement and any other Loan Document to any
other Person pursuant to the terms of the Loan Agreement, and such other Person
shall thereupon become vested with all of the benefits in respect thereof
granted to the Agent and the Lenders herein or otherwise. Upon any such
assignment or transfer, all references in this Agreement to any Agent or any
Lender shall mean the assignee of the Agent or such Lender. None of the rights
or obligations of any of the Pledgors hereunder may be assigned or otherwise
transferred without the prior written consent of the Agent, and any such
assignment or transfer shall be null and void.

(e)   Upon the date on which all of the Obligations have been paid in full in
cash after the termination of the Loan Documents, (i) this Agreement and the
security interest and Lien created hereby shall terminate and all rights to the
Pledged Collateral shall revert to the Pledgors, and (ii) the Agent will, upon
the Pledgors’ request and at the Pledgors’ expense,

 

 

13

 

 

 


--------------------------------------------------------------------------------

 

without any representation, warranty or recourse whatsoever, (A) return to the
Pledgors such of the Pledged Collateral as shall not have been sold or otherwise
disposed of or applied pursuant to the terms hereof and (B) execute and deliver
to the Pledgors such documents as the Pledgors shall reasonably request to
evidence such termination.

(f)    THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, EXCEPT AS REQUIRED BY MANDATORY PROVISIONS OF LAW
AND EXCEPT TO THE EXTENT THAT THE VALIDITY AND PERFECTION OR THE PERFECTION AND
THE EFFECT OF PERFECTION OR NON-PERFECTION OF THE SECURITY INTEREST AND LIEN
CREATED HEREBY, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR PLEDGED
COLLATERAL ARE GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN THE STATE OF NEW
YORK.

(g)   Section headings herein are included for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose.

(h)   This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which shall be deemed
an original, but all such counterparts shall constitute one and the same
agreement. Delivery of an executed counterpart of this Agreement by facsimile or
electronic mail shall be equally effective as delivery of an original executed
counterpart.

(i)    All of the obligations of the Pledgors hereunder are joint and several.
The Agent may, in its sole and absolute discretion, enforce the provisions
hereof against any of the Pledgors and shall not be required to proceed against
all Pledgors jointly or seek payment from the Pledgors ratably. In addition, the
Agent may, in its sole and absolute discretion, select the Pledged Collateral of
any one or more of the Pledgors for sale or application to the Obligations,
without regard to the ownership of such Pledged Collateral, and shall not be
required to make such selection ratably from the Pledged Collateral owned by all
of the Pledgors. The release or discharge of any Pledgor by the Agent shall not
release or discharge any other Pledgor from the obligations of such Person
hereunder.

 

 

14

 

 

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each Pledgor has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized, as of the date first above
written.

PLEDGORS:

DANA HOLDINGS, LLC

 

By:

/s/ Joseph A. Falsetti

Name: Joseph A. Falsetti

Title: Manager

MARNAN, LLC

 

By:

/s/ Mark I. Massad

Name: Mark I. Massad

Title: Manager

CENUCO, INC.

 

By:

/s/ Joseph A. Falsetti

Name: Joseph A. Falsetti

Title: President & Chief Executive Officer

HERMES ACQUISITION COMPANY I LLC

 

By:

/s/ Joseph A. Falsetti

Name: Joseph A. Falsetti

Title: President & Chief Executive Officer

LANDER INTANGIBLES CORPORATION

 

By:

/s/ Joseph A. Falsetti

Name: Joseph A. Falsetti

Title: President & Chief Executive Officer

LANDER CO., INC.

 

By:

/s/ Joseph A. Falsetti

Name: Joseph A. Falsetti

Title: President & Chief Executive Officer

 

 

 

 

15

 

 

 


--------------------------------------------------------------------------------

 

 

HERMES REAL ESTATE I LLC

 

By:

/s/ Joseph A. Falsetti

Name: Joseph A. Falsetti

Title: President & Chief Executive Officer

 

LANDER CO. CANADA LIMITED

 

By:

/s/ Joseph A. Falsetti

Name: Joseph A. Falsetti

Title: President & Chief Executive Officer

 

 

16

 

 

 


--------------------------------------------------------------------------------

 

 

[SCHEDULES OMITTED]

 

 

 

10002640.1

 

 

 

 


--------------------------------------------------------------------------------